            Case 1:09-cr-00157-JMF Document 151 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     09-CR-157-1 (JMF)
                                                                       :
HECTOR DOMINGUEZ-GABRIEL,                                              :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant Hector Dominguez-Gabriel, sentenced in 2011 by the Honorable Robert P.
Patterson to 240 months’ imprisonment following his conviction after trial of conspiring to commit
money laundering and to import and distribute controlled substances, has filed a pro se motion,
pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate release in light of the COVID-19
pandemic. See ECF No. 149. Dominguez-Gabriel concedes that he has not yet exhausted his
administrative remedies. See id. at 2. Instead, he argues that exhaustion should not be required
under the current circumstances. See id. at 2-3.

       This Court has held that it lacks authority to disregard the administrative exhaustion
requirement in Section 3582(c)(1)(A)(i), absent waiver of the requirement by the Government. See
United States v. Roberts, No. 18-CR-528-5 (JMF), 2020 WL 1700032, at *2-3 (S.D.N.Y. Apr. 8,
2020). Accordingly, no later than May 26, 2020, the Government shall file a letter indicating
whether it agrees to waive the exhaustion requirement in this case. If it does not waive the
requirement, the motion will be denied without prejudice to renewal after Dominguez-Gabriel has
exhausted his administrative remedies. If the Government does waive the requirement, the
Government shall file any opposition to Dominguez-Gabriel’s motion by May 29, 2020, and
Dominguez-Gabriel shall file any reply by June 8, 2020.

       The Clerk of Court is directed to mail a copy of this Order to Dominguez-Gabriel at the
following address:

                                            Reg. No. 86202-004
                                            CI North Lake
                                            P.O. Box 1500
                                            Baldwin, MI 49304

        SO ORDERED.

Dated: May 18, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
